      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CONNECT INFORMATION TECHNOLOGY         :     CIVIL ACTION
PROFESSIONALS, LLC, et al.,            :     NO. 20-994
                                       :
          Plaintiffs,                  :
                                       :
     v.                                :
                                       :
MEDMATICA CONSULTING ASSOCIATES,       :
                                       :
          Defendant.                   :



                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                                 August 17, 2021


I. INTRODUCTION

     This is a breach of contract case. Plaintiffs Connect

Information Technology Professionals, LLC (“Connect”) and MKW &

Associates, Inc. (“MKW”) allege that Defendant MedMatica

Consulting Associates (“MedMatica”) breached their respective

Subcontracting Services Agreements by failing to pay the agreed

upon monthly sum. Plaintiffs seek damages for the amount they

were not paid, plus interest.

     MedMatica now moves for summary judgment. Since Plaintiffs

have identified evidence which could enable a jury to find that

there was a breach of contract, MedMatica’s motion for summary

judgment will be denied.
       Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 2 of 13



II.   BACKGROUND 1

      The dispute between the parties arose out of Subcontractor

Services Agreements (“SSAs”) that Plaintiffs, Connect and MKW,

entered into with MedMatica. MedMatica provides implementation

and technology services to health organizations. Before

contracting with Plaintiffs, MedMatica entered into an agreement

with HealthTech Advisors (“HTA”), a healthcare advisory firm,

“to provide a team of specialists for the implementation of the

Epic (Electronic Health Records) suite of solution applications

for . . . One Brooklyn Health System (‘OBHS’).” Def.’s Mot.

Summ. J. 3, ECF No. 23-2. 2 MedMatica sought the services of

Plaintiffs to satisfy their agreement with HTA.

      A. Connect’s Relationship with MedMatica

      On September 28, 2018, lead recruiter for MedMatica, Diana

Goggin, emailed the principal and president of Connect, Yolanda

Jones,for an interview with HTA for the OBHS project. In the

email, Goggin referred to HTA as “our partnering firm that is


1     As required at the summary judgment stage, the Court views the facts
“in the light most favorable to” the nonmoving party and draws “all
reasonable inferences” in that party’s favor. Young v. Martin, 801 F.3d 172,
174 n.2 (3d Cir. 2015) (citing Tri-M Grp., LLC v. Sharp, 638 F.3d 406, 415
(3d Cir. 2011)).
2     Plaintiffs dispute the admissibility of this fact on the basis of the
Court’s July 17, 2020, ruling which dismissed two counts of fraudulent
inducement. Plaintiffs assert that neither party may “introduce[e] any
documents or testimony relating to its relationship with Health Tech Advisors
that precedes the date Plaintiffs’ Agreements were signed because Health
Teach Advisors is not mentioned in Plaintiffs’ Agreements.” Pls.’ Resp. Opp’n
Def.’s Mot. Summ. J. 2-3, ECF No. 25. The Court need not address this
argument because the Court provides this fact only for background purposes;
it is not a fact which will alter the outcome of the Court’s decision.

                                      2
      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 3 of 13



conducting interviews for One Brooklyn.” Def.’s Mot. Summ. J.

Ex. E, at 2, ECF No. 23-8. On October 22, 2018, Jones, on behalf

of Connect, entered into an SSA with MedMatica.

     On December 19, 2018, Director Beth Mansfield from

MedMatica informed Jones that the project was put “on-hold”

until “grant funding is received from NY State.” Def.’s Mot.

Summ. J. 8, ECF No. 23-3. The next day, Mansfield said, “[t]he

delay to the project and termination of our services effective

this Friday Dec[.] 21 was a surprise to us all.” Def.’s Mot.

Summ. J. 6. Mansfield also stated that MedMatica would pay out

the days Jones worked in December, and that HTA was working on a

deal “that will hopefully keep you engaged in 2019 until the

funding comes through estimated to be about 75% of current

effort.” Def.’s Mot. Summ. J. 6.

     On January 23, 2019, Managing Principal Jeffrey White from

HTA emailed Jones and said, “the goal is to have the funding

agreement complete and signed by the end of January. Once the

agreement is signed, we should be able to get back to work on

the Epic project very soon thereafter.” Def.’s Mot. Summ. J. 8.

On March 13, 2019, Mansfield emailed Jones to advise her that

there were “voluntary” update calls that would be “a good idea

to join, even though it is not billable.” Def.’s Mot. Summ. J.

7. On August 29, 2019, Jones resigned from the project, which

had not yet begun. In her email to Mansfield, Jones stated, “had

                                   3
         Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 4 of 13



I have known that there was truly no funding or project for

which I was contracted for I would have remained on the contract

I was on or accepted other offers.” Def.’s Mot. Summ. J. Ex. E,

at 48.

     Jones testified that she “did not provide any additional

invoices” after December 2018, based on an assumption that she

would be paid the monthly amount of $19,550 eventually. Jones

Dep. 66:4-16, ECF No. 23-4. Jones testified that to her

knowledge, there were funds available, and “[i]t was a matter of

Eli [CIO of OBHS] letting the funds go.” Jones Dep. 136:14-22.

     B. MKW’s Relationship with MedMatica

     MKW’s engagement with MedMatica began from a referral from

Jones. On November 6, 2018, Goggin emailed Jones to inquire

about referrals because MedMatica was “actively recruiting for

additional [project managers].” Def.’s Mot. Summ. J. Ex. E, at

12. On April 26, 2019, Goggin emailed Woodley (owner of MKW)

stating, “One Brooklyn is now in the process of restarting

again.” Def.’s Mot. Summ. J. Ex. F, at 3-4, ECF No. 23-9. On May

9, 2019, MKW entered into an SSA with MedMatica. Pls.’ Resp.

Opp’n Def’s Mot. Summ. J. Ex. 2.

     Woodley testified that when she entered into the contract

with MedMatica she was not aware that the project was not

ongoing, and that “[she] was actually told that [she] would

start by June 1st.” Woodley Dep. 25:21-22, ECF No. 24-1. Woodley

                                      4
      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 5 of 13



testified that it was “absolutely” her understanding that

MedMatica had an existing contract to perform the OBHS work when

she signed the contract. Woodley Dep. 26:3-7, ECF No. 25.

Woodley testified that she was told every couple of weeks that

the project would start soon, but it did not restart until

October 2019. At that time, MedMatica asked Woodley if she

wanted to start (rather than asking her to enter into a new

contract), but Woodley declined to begin work on the project

because she “didn’t trust that if [she] started, it would go on.

[She] did not have faith in what they were representing.”

Woodley Dep. 69:20-70:4.

     C. The Terms of the SSAs

     The SSAs that Plaintiffs entered into with MedMatica

contain nearly identical terms. Both SSAs contain a provision in

paragraph five which states as follows:

     Neither MedMatica nor Consultant may terminate this
     SSA or any Addendum hereunder prior to the End Date;
     provided, however, that this Agreement will terminate
     immediately without any further liability of either
     party upon the occurrence of any of the following:
     Client Termination – Should client terminate its
     relationship with MedMatica at any time for any
     reason. . . . Other – By MedMatica or Consultant upon
     Twenty One (21) days advance written or verbal notice.

Pls.’ Resp. Opp’n Def.’s Mot. Summ. J. Exs. 1-2.

     Both SSAs also contained an Addendum in which MedMatica

agreed to pay the respective Plaintiffs a monthly fee ($19,550

for Jones on behalf of Connect, and $18,700 for Woodley on

                                   5
      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 6 of 13



behalf of MKW). The Addendum stated, “Payment will be rendered

to Consultant on a bi-monthly basis each month at 1/2 the

Monthly Amount found in Schedule A with receipt of the

consultant’s invoice by MedMatica.” Pls.’ Resp. Opp’n Def.’s

Mot. Summ. J. Exs. 1-2.

     On February 24, 2020, Plaintiffs filed suit against

MedMatica, asserting claims for breach of contract and

fraudulent inducement. On July 17, 2020, this Court granted

MedMatica’s motion to dismiss the claims for fraudulent

inducement. On March 13, 2021, MedMatica moved for summary

judgment on the remaining breach of contract claims. This motion

is now before the Court.


III. LEGAL STANDARD

     Summary judgment is proper when “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A fact is material if it ‘might affect the outcome of

the suit under the governing law.’” Physicians Healthsource,

Inc. v. Cephalon, Inc., 954 F.3d 615, 618 (3d Cir. 2020)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). “A factual dispute is genuine if the ‘evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.’” Id. (quoting Anderson, 477 U.S. at 248).


                                   6
       Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 7 of 13



      The Court views the facts in the light most favorable to

the nonmoving party. “After making all reasonable inferences in

the nonmoving party’s favor, there is a genuine issue of

material fact if a reasonable jury could find for the nonmoving

party.” Pignataro v. Port Auth., 593 F.3d 265, 268 (3d Cir.

2010) (citing Reliance Ins. Co. v. Moessner, 121 F.3d 895, 900

(3d Cir. 1997)). While the moving party bears the initial burden

of showing the absence of a genuine issue of material fact,

meeting this obligation shifts the burden to the nonmoving

party, who must “set forth specific facts showing that there is

a genuine issue for trial.” Anderson, 477 U.S. at 250 (citing

Fed. R. Civ. P. 56(e)).


IV.   DISCUSSION

      Under Pennsylvania law, a claim for breach of contract

requires proof of three elements: “(1) the existence of a

contract, including its essential terms, (2) a breach of the

contract; and, (3) resultant damages.” Meyer, Darragh, Buckler,

Bebenek & Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C.,

137 A.3d 1247, 1258 (Pa. 2016) (citing J.F. Walker Co., Inc. v.

Excalibur Oil Grp., Inc., 792 A.2d 1269, 1272 (Pa. Super. Ct.

2002)).

      When interpreting a contract under Pennsylvania law,

“courts first determine whether the contract is clear or


                                    7
      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 8 of 13



ambiguous.” Apacheta Corp. v. Lincare, Inc., No. 16-2030, 2017

WL 5901085, at *3 (E.D. Pa. Nov. 30, 2017) (citing Pac. Emps.

Ins. Co. v. Glob. Reinsurance Corp. of Am., 693 F.3d 417, 426

(3d Cir. 2012)). “If the contract is clear, the court must apply

its plain meaning.” Id. (citing Pac. Emps. Ins. Co., 693 F.3d at

426). But, “if the contract is ambiguous, its meaning becomes a

question of fact and may preclude summary judgment.” Id. (citing

Pac. Emps. Ins. Co., 693 F.3d at 426).

     “A contract is ambiguous if it is reasonably susceptible of

different constructions and capable of being understood in more

than one sense.” Id. (quoting Hutchison v. Sunbeam Coal Corp.,

519 A.2d 385, 390 (Pa. 1986)). When evaluating whether a

contract is ambiguous, the Court should analyze “the context in

which the agreement arose.” Id. (quoting Steuart v. McChesney,

444 A.2d 659, 662 (Pa. 1982)). The Court may “consider extrinsic

evidence such as ‘the structure of the contract, the bargaining

history, and the conduct of the parties that reflects their

understanding of the contract’s meaning.’” Id. (quoting

Teamsters Indus. Emps. Welfare Fund v. Rolls-Royce Motor Cars,

Inc., 989 F.2d 132, 135 (3d Cir. 1993)).

     Here, it is clear that the parties entered into a contract.

However, the record evidence indicates that the SSAs are

ambiguous as to the meaning of both paragraph five and the

payment provision in the Addendum.

                                   8
       Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 9 of 13



      A. Paragraph Five of the SSAs

      MedMatica argues that when the lack of state funding caused

HTA to stop work on the OBHS Project, the SSAs with both

Plaintiffs terminated immediately pursuant to paragraph five,

which states as follows: “[T]his Agreement will terminate

immediately . . . upon the occurrence of any of the following .

. . Client [HTA] 3 Termination - Should client terminate its

relationship with MedMatica at any time for any reason. . . .

Other – By MedMatica or Consultant upon Twenty One (21) days

advance written or verbal notice.” 4 Def.’s Mot. Summ. J. 16, ECF

No. 23-3. Plaintiffs argue that the SSAs did not immediately

terminate because MedMatica maintained a relationship with HTA




3     The parties dispute whether the “Client” referred to in the SSAs is HTA
or OBHS. However, the Court need not decide one way or the other, because
even assuming, as MedMatica argues, that HTA is the Client, MedMatica’s
arguments still fail for the reasons explained below.
4     MedMatica also makes two related arguments which are either frivolous
or unpersuasive. First, it argues that the SSAs terminated immediately
pursuant to the Cause provision of paragraph five (“Should Client [HTA]
request that Consultant no longer provide Services to Client [HTA]”), but
this argument is based on the premise that “Consultant” refers to MedMatica,
which is clearly frivolous. The remainder of paragraph five, and even the
remainder of the Cause provision (“or if MedMatica is dissatisfied with the
Services provided by Consultant”) makes explicitly clear that Plaintiffs, not
MedMatica, are the “Consultant.” Thus, the Court need not consider this
argument.
      Second, MedMatica argues that Plaintiffs’ failure to submit invoices as
required under the SSAs indicates that Plaintiffs understood their SSAs had
been terminated. But even if the Court agreed that the phrase “payment will
be rendered to Consultant . . . each month at 1/2 the Monthly Amount found in
Schedule A with receipt of the consultant’s invoice,” Def.’s Mot. Summ. J.
17, ECF No. 23-3 (emphasis added), required Plaintiffs to submit invoices,
Plaintiffs have plausibly explained that they did not submit invoices because
they knew that funding was temporarily held up, but they expected to be paid
once the funding was released. See, e.g., Jones Dep. 70:12-73:23, ECF No. 25.
Thus, the failure to submit invoices does not definitively prove that
Plaintiffs believed their SSAs were terminated.

                                      9
      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 10 of 13



even though New York State funding for the project was not yet

received.

     Plaintiffs have pointed to specific facts which demonstrate

that the meaning of “terminate its relationship” is ambiguous

and creates a genuine dispute of material fact for trial

concerning whether MedMatica’s relationship with HTA was

actually terminated or ongoing.

     First, Plaintiffs demonstrated that MedMatica engaged MKW

after the alleged date of immediate termination. On December 19,

2018, MedMatica informed Jones that the OBHS Project was “on-

hold” until state funding was received and that the “hold” was

effective December 21, 2018. Def.’s Mot. Summ. J. 8. MedMatica

argues that when the OBHS Project was suspended and Connect was

notified, Connect’s SSA terminated immediately pursuant to

paragraph five of the SSA. However, MedMatica then entered into

an SSA with MKW on May 9, 2019, when state funding was not

guaranteed. Based on MedMatica’s argument, MKW’s SSA was invalid

when the parties reached an agreement because New York State

funding was not secured. MedMatica’s engagement with MKW when

state funding was not received indicates that MedMatica’s

relationship with HTA was not actually “terminated.”

     Second, Plaintiffs point to the fact that MedMatica

continued to communicate with Connect regarding the Project for

approximately eight months after the alleged termination of

                                   10
      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 11 of 13



Connect’s SSA, indicating that the relationship between

MedMatica and HTA was not actually “terminated.” On December 20,

2018, Mansfield told Jones that “our services” terminated

effective December 21, 2018. Def.’s Mot. Summ. J. Ex. E, at 15,

ECF No. 23-8. “[O]ur services” indicates both MedMatica and

Connect’s services on the OBHS Project. However, MedMatica then

continued to discuss the status of the Project with Connect over

several months. These communications included “voluntary . . .

update calls” which began in March 2019. Def.’s Mot. Summ. J.

Ex. E, at 20.

     For several months, MedMatica represented that the Project

would start again soon and that Connect should stay updated on

the Project. In June 2019, Mansfield told Jones and Woodley that

“things appear to be on-track for a mi[d]-July start.” Def.’s

Mot. Summ. J. Ex. E, at 26. In July 2019, Mansfield told Jones

that “the expected start date is August.” Def.’s Mot. Summ. J.

Ex. E, at 33. Thus, the record evidence demonstrates that

MedMatica did not consider its relationship with HTA to be

“terminated.” Additionally, MedMatica never discussed with MKW

or Connect the need to draft new SSAs, which would need to be

executed if the SSAs had truly terminated when funding was not

secured.

     Third, Plaintiffs point to Bruce Generotti’s (employee of

MedMatica) deposition testimony. Generotti stated he drafted the

                                   11
      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 12 of 13



SSA for MKW “based on the fact that HTA work may start.”

Generotti Dep. 43:10-12, ECF No. 25. This fact indicates that

MedMatica was still engaged in the Project with HTA and that its

services were not truly “terminated,” but merely “on-hold.”

     As a result of the foregoing, a reasonable jury could find

that MedMatica’s relationship with HTA was not terminated and

was ongoing. Thus, MedMatica’s motion for summary judgment will

be denied on this basis.

     B. The Addendum to the SSAs

     The parties also dispute whether the Addendum to the SSAs

contemplated guaranteed payment for Plaintiffs. Plaintiffs argue

that the following language in the Addendum did contemplate

guaranteed payment: “[P]ayment will be rendered to Consultant .

. . each month at 1/2 the Monthly Amount found in Schedule A

with receipt of the consultant’s invoice.” Def.’s Mot. Summ. J.

17, ECF No. 23-3. MedMatica argues that the Addendum did not

contemplate guaranteed payment because of the language in

paragraph two of the SSAs, which states, “The hours of service

on any given day will be those which meet the reasonable needs

of MedMatica’s Client for the particular task to be performed

pursuant to the applicable Addendum.” Pls.’ Resp. Opp’n Def.’s

Mot. Summ. J. Exs. 1-2.

     Whether Plaintiffs were entitled to guaranteed payment is a

genuine dispute of material fact because the SSA refers to

                                   12
      Case 2:20-cv-00994-ER Document 31 Filed 08/17/21 Page 13 of 13



compensation in different terms. Paragraph two refers to

compensation in terms of “hours of service,” but the Addendum

refers to a “monthly sum” to be paid to Plaintiffs. This

conflict leads to conflicting interpretations, i.e., whether the

Plaintiffs should be paid a flat monthly rate or whether they

should be paid an hourly rate based on their hours of service. A

reasonable jury could find that Plaintiffs are entitled to the

stipulated monthly amount, or that they are not entitled to the

monthly sum but are at least entitled to payment on an hourly

basis for any services that were performed.

     As a result of the foregoing, a reasonable jury could find

that there was a breach of contract in this case. Plaintiffs

have demonstrated specific facts showing genuine disputes of

material fact as to when MedMatica’s relationship with HTA

terminated and the amount that Plaintiffs were entitled to

receive under the SSAs. Therefore, MedMatica’s motion for

summary judgment will be denied.


V. CONCLUSION

     For the foregoing reasons, MedMatica’s motion for summary

judgment will be denied.




                                   13
